Citation Nr: 1720785	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  97-28 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include schizophrenia.  


ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel


WITNESS AT HEARING ON APPEAL

The appellant  

INTRODUCTION

The appellant served a period of active duty for training (ACDUTRA) in the Massachusetts Army National Guard from June 1981 to October 1981, with additional periods of service from November 1997 to March 2002 and August 2004 to February 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The claim has a complicated procedural history.  In the November 1996 rating action on appeal, the RO declined to reopen the previously denied claim.  After several remands, the Board reopened the claim in February 2006.  The claim has been remanded several times since to either afford the appellant the opportunity to appear at a hearing or an examination.  The appellant had previously testified at a hearing before a Veterans Law Judge who is no longer at the Board.  He was afforded the opportunity to appear at another hearing, but failed to report for that hearing.  The claim was most recently before the Board in September 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is warranted prior to adjudication of the appellant's claim on appeal.  Unfortunately, the medical opinion obtained after the recent Board remand is inadequate and another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The evidence of record shows that the appellant was hospitalized on multiple occasions from October 1978 to May 1991 for psychiatric and substance abuse problems.  However, his available service treatment records do not show any complaint, finding, or diagnosis of a psychiatric disorder.  At the March 1998 Board hearing, the appellant testified that he had been diagnosed as a manic depressive before his period of ACDUTRA in 1981.  

The report of a January 2002 VA examination included the examiner's opinion that the appellant had a severe mental illness prior to entering active service and that the his psychotic features, namely schizophrenia and schizoaffective disorders, were exacerbated by stress in the military.  The reason for the subsequent remands for a medical opinion were to address whether the disability underwent a chronic increase in severity during or as a result the appellant's ACDUTRA. 

Because this is a claim based on aggravation of a pre-existing condition during a period of ACDUTRA, the appellant typically must show that the condition worsened beyond its natural progression during the period of training and that the worsening was caused by the training.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  Nevertheless, VA has attempted to obtain a medical opinion here and the opinions to date are inadequate; another remand is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The October 2016 VA examiner opined that there was no evidence of any psychiatric disorder that clearly and unmistakably existed prior to the appellant's entry into active service. The examiner noted in his rationale that his service treatment records include a medical evaluation dated in January 1981 indicating clearly that the appellant had no history of psychiatric conditions.  However, the Board points out that the appellant's private treatment records show that he was hospitalized at the Dorchester Mental Health Center in Boston Massachusetts twelve times, from October 1978 to September 1982 for paranoid and increasingly aggressive behavior.

It also appears that the appellant may have had additional periods of service after the January 2002 VA examination.  On remand, attempts should be made to clarify all periods of service and obtain any pertinent service treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to verify all periods of ACDUTRA for the appellant, to include obtaining military personnel records from the appropriate sources.  Reserve retirement point sheets are not adequate for this purpose; rather, the specific dates of the appellant's ACDUTRA service are required.  Confirm whether the appellant had any service prior to June 1981 and his duty status for the periods from November 1997 to March 2002 and August 2004 to February 2005.  

2.  After confirming all duty dates, take all appropriate action to obtain any service treatment records relative to those periods.  

3.  After completion of the foregoing, forward copies of the electronic record to the examiner who provided the September 2016 opinion (or another appropriate examiner if that examiner is unavailable) for an addendum opinion 

Based on a review of the complete record, the examiner is requested to provide an addendum opinion addressing the following question:

Is it at least as likely as not (50 percent or higher probability) that the appellant's schizophrenia worsened beyond its natural progression during a period of ACDUTRA from June 1981 to October 1981?

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is to consider the appellant's psychiatric hospitalizations at the Dorchester Mental Health Center in Boston Massachusetts prior to his June 1981 ACDUTRA period, as well as any and all psychiatric hospitalizations and treatment during his ACDUTRA period and following his ACDUTRA period.

4.  Thereafter, after conducting any additional development of the evidence seen as appropriate, readjudicate this issue in light of all the evidence on file.  If any benefit sought on appeal remains adverse to the appellant, he should be provided with a Supplemental Statement of the Case (SSOC) and afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




